internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-168492-01 date date legend y sub d2 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of y requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for y to elect to treat sub2 as a qualified_subchapter_s_subsidiary qsub under sec_1361 of the internal_revenue_code facts according to the information submitted y made a valid election to be treated as a s_corporation under sec_1362 sub is wholly owned by y y intended to elect to treat sub as a qsub under sec_1361 effective d2 however the qsub election inadvertently was not filed timely law and analysis sec_1362 generally provides that a small_business_corporation may elect to be an s_corporation sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1_1361-3 prescribes the time and manner for making a qsub election sec_1_1361-3 provides that an election to treat an eligible subsidiary as a qsub may be effective up to two months and days prior to the date the election is filed or not more than months after the election is filed under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months plr-168492-01 except in the case of a taxpayer who is abroad under all subtitles of the code except e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusions based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result y is granted an extension of time of days from the date of this letter to file form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center to elect to treat sub2 as a qsub effective d2 a copy of this letter should be attached to the election except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of the facts described above under any other provision of the code in particular we express or imply no opinion as to whether y is an eligible s_corporation and whether sub2 is an eligible qsub this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
